DAVENPORT RECYCLING ASSOCIATES and Sam Winer, Tax Matters Partner, Petitioners,

                                                      v.

                  COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee,

                              Ernest C. Karras, Marion K. Karras, Appellants.

                                               No. 99-10679.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                Aug. 2, 2000.

Appeal from the United States Tax Court.(Tax Court No. 128801-89), Howard Dawson, Jr., Judge.

Before COX, BIRCH and BARKETT, Circuit Judges.

          BARKETT, Circuit Judge:

          Ernest C. Karras and Marion K. Karras ("the Karrases") appeal from an order of the United States

Tax Court, issued after an evidentiary hearing, denying them leave to file a motion to vacate the assessment

of tax liability arising from a partnership in which they were limited partners.1 On appeal, the Karrases argue

that the denial should be reversed because the Tax Court lacked jurisdiction to assess the tax in the first

instance and because the order was procured by fraud on the court. Because we conclude that the Tax Court

did not abuse its discretion, we affirm.

                                              BACKGROUND

          In 1982, the Karrases purchased an interest in a limited partnership known as Davenport Recycling

Associates ("Davenport"). Sam Winer was the sole general partner of Davenport and served as its Tax

Matters Partner ("TMP")—the person empowered to act as an agent on behalf of the partners in connection

with an Internal Revenue Service ("IRS") audit or in any ensuing judicial proceeding. See 26 U.S.C. §

6231(a)(7). In 1984, after the Karrases became a limited partner, the IRS determined that Winer had violated

26 U.S.C. § 6700 by promoting or selling recycling partnerships, including Davenport, based on gross


    1
     Davenport Recycling Associates v. Commissioner (Davenport ), No. 18417-89 (T.C. Feb. 23, 1994).
valuation overstatements. On April 13, l984, the government sought an injunction under Section 7408 of the

Internal Revenue Code (the "Code" or "IRC") to preclude Winer from representing any partnership, including

Davenport, and from engaging in marketing these recycling partnerships. In addition, in 1984, 1986, and

1987, the IRS notified all of the Davenport partners that their tax returns for 1982, 1983, 1984, and 1985 were

to be audited pursuant to the uniform partnership audit procedures (the "TEFRA Audit Rules") of the Code,

26 U.S.C. §§ 6221-6233.2 During this period, Winer consented to the injunction, and on February 18, l986,

the district court enjoined him from taking any action to organize, promote, or sell tax shelters. The order

also required Winer to resign as TMP of all partnerships including Davenport, to send notice of his

resignation to the limited partners, and to waive his right to intervene in any court proceedings as TMP. Winer

complied, and advised the other Davenport partners about the provisions of the order. The government

selected DL & Associates ("DL"), one of the limited partners in Davenport, to serve as the replacement TMP.

        In May 1986, however, Winer became aware of a recently-published proposed Treasury regulation,

Prop. Reg. § 301.6231(a)(7)-1, 51 Fed.Reg. 13231, 13245 (Apr. 18, 1986), which stated that only a general

partner could serve as TMP. Because DL was only a limited partner the partnership lacked a functioning TMP

with whom the IRS could transact official business. Thus, the IRS and Winer, through a joint motion,

obtained permission from the court for Winer to act as TMP for the purpose of providing "administrative

services" to the partnership. In conjunction with these "administrative services," Winer signed consents to

extend the statute of limitations on audits for Davenport's taxable years l982-l985, and the IRS proceeded to

audit Davenport for those years.3


   2
     In 1982, as part of the Tax Equity and Fiscal Responsibility Act ("TEFRA"), see Pub.L. No. 97-248, §
402(a), 96 Stat. 324, Congress enacted the unified partnership audit examination and litigation provisions of
the Code, now found at 26 U.S.C. §§ 6221-6234. These provisions centralized the treatment of partnership
taxation issues, and "ensure[d] equal treatment of partners by uniformly adjusting partners' tax liabilities."
Kaplan v. United States, 133 F.3d 469, 471 (7th Cir.1998).
   3
    Generally, there is a three-year statute of limitations for the assessment and collection of federal income
taxes. See IRC § 6501(a). This statute of limitations can be extended by the execution of an agreement
between the IRS and the taxpayer or the taxpayer's authorized representative. See IRC § 6501(c). The

                                                      2
         On May 15, 1989, the IRS issued its Final Partnership Administrative Adjustments ("FPAA") report

for Davenport's taxable years l982-l985 to Winer and to all of Davenport's partners, disallowing deductions

and credits claimed by Davenport for its 1982-1985 taxable years.4 Winer filed a protest with the IRS, in

response to which the IRS proposed a settlement which was rejected by the Davenport partners, including

the Karrases. Winer then appealed the assessment to the Tax Court.5 Although Winer informed the other

partners that a petition for appeal was filed, no other partner filed a petition, and no partner moved to

participate in Winer's appeal under IRC § 6226(c).6

         Before the Tax Court, both Winer and the IRS alleged that Winer was the TMP of the partnership,

and Winer, on behalf of Davenport, subsequently conceded the adjustments proposed by the IRS. The IRS

moved for an entry of decision. On February 23, l994, the Tax Court entered its order affirming the

adjustments and assessing the tax as established in the IRS audit report. Although he was required to do so

by Tax Court Rule 248(b)(3), Winer failed to serve the Davenport partners with a copy of the IRS's motion




Davenport partnership filed its l982 return on April 15, l983, and the statute of limitations would have expired
on April 15, l986. On October 8, l985, Winer signed a consent extending the statute of limitations for the
1982 return to December 31, l987; on November 19, 1987, Winer again signed consents extending the statute
of limitations for the 1982-84 returns to December 31, 1989; and on November 1, 1988, Winer signed a
consent extending the statute of limitations on the 1985 return to December 31, 1989.
    4
      Under TEFRA, the Commissioner must notify partners of the beginning and end of partnership-level
administrative proceedings, and if the Commissioner disagrees with the partnership's reporting of any
partnership item, he must send all notice partners a notice of the FPAA before making any assessment
attributable to this item. See IRC § 6223.
    5
      Under Section 6226(b)(1), the TMP may, within 90 days, contest the FPAA by filing a petition for
readjustment of partnership items in the Tax Court, the Court of Federal Claims, or the appropriate federal
district court. If no such petition is filed by the TMP within that period, any notice partner or five-percent
group may file a petition within the next 60 days. See IRC § 6226(b)(1).
     6
      Under Section 6226(c), any partner with an interest in the outcome of the proceeding is entitled to
participate in an action brought by the TMP or a notice partner, thereby ensuring that all partners may litigate
a dispute with the IRS in a single proceeding.

                                                       3
for entry of decision, the proposed decision, the certificate of filing, or a copy of Tax Court Rule 248.7 On

December 1, 1994, the Davenport partners, including the Karrases, received a notice of deficiency from the

IRS for the tax, penalties, and interest due.

        On January 23, 1996, almost two years after the Tax Court's decision, the Karrases sought leave to

file a motion to vacate the decision in the Davenport case. The Karrases claimed that the Tax Court did not

have jurisdiction in the Davenport proceeding because Winer lacked the authority either to consent to extend

the statute of limitations or to represent the partnership in the Tax Court because he had been previously

ousted as TMP. Finally, the Karrases argued that the Tax Court's decision should be vacated because it was

procured by fraud on the court because the IRS had failed to inform the court that Winer had been enjoined

from acting as Davenport's TMP.

        The Tax Court denied relief, holding that "allegations concerning the period of limitations constitute

an affirmative defense, not a plea to the jurisdiction of this Court," that the Davenport partners ratified the

filing of the petition by Winer, and that Winer's failure to notify the limited partners of his decision to enter

into a settlement with the IRS "does not justify the extraordinary relief of vacating the final decision in this

case." The court also rejected the Karrases' argument that the IRS's attorneys committed fraud on the court.

The Karrases now appeal.

         We agree with our sister circuits that we must review the Tax Court's denial of leave to file a motion

to vacate for abuse of discretion.8 Harbold v. Commissioner, 51 F.3d 618, 621 (6th Cir.1995); Abatti v.


   7
     While the TMP is required to notify nonparticipating partners of a motion for entry of decision, see IRC
§ 6223(g), the TMP's failure to do so "does not affect the applicability of any proceeding or adjustment under
this subchapter to such partner." IRC § 6230(f).

    8
      The Karrases' brief states that "[w]hether the Tax Court applied the correct legal standard in denying
Taxpayers' Motion for Special Leave to File Motion for Reconsideration Decision or to Vacate Decision in
this case is a question of law subject to de novo review. Billingsley v. Commissioner, 868 F.2d 1081 (9th
Cir.1989); Abeles v. Commissioner, 90 T.C. 103, 105, 106 (1988); Brannon's of Shawnee, Inc. v.
Commissioner, 69 T.C. 999, 1002 (1978); Abatti v. Commissioner, 859 F.2d 115 (9th Cir.1988), aff'g 86 T.C.
1319 (1986); Senate Realty Corp. v. Commissioner, 511 F.2d 929, 931 (2d Cir.1975)." However, the above
cases do not stand for this proposition. Rather, these cases establish that we review de novo the question

                                                       4
Commissioner, 859 F.2d 115, 117 (9th Cir.1988); Senate Realty Corp. v. Commissioner, 511 F.2d 929, 931

(2d Cir.1975); see also Drobny v. Commissioner, 113 F.3d 670, 676 (7th Cir.1997) ("a Tax Court ruling

denying a motion to vacate is reviewed under the abuse of discretion standard"). We will reverse for abuse

of discretion only if we have a definite and firm conviction that the Tax Court committed a clear error of

judgment in the conclusion it reached. Abatti, 859 F.2d at 117; Fjelstad v. American Honda Motor Co., 762
F.2d 1334, 1337 (9th Cir.1985). The Tax Court's factual findings are reviewed for clear error. Blohm v.

Commissioner, 994 F.2d 1542, 1548 (11th Cir.1993); Atlanta Athletic Club v. Commissioner, 980 F.2d 1409,

1411 (11th Cir.1993). The Tax Court's rulings on the interpretation and application of the Code are

conclusions of law which we review de novo. Blohm, 994 F.2d at 1548.

                                                DISCUSSION

         The basic question before us in this case is whether the Tax Court abused its discretion in denying

the Karrases' motion for leave to file a motion to vacate its decision. Sections 7481(a)(1) and 7483 of the

Code provide that a decision of the Tax Court becomes final 90 days after entry if no party files a notice of

appeal. See IRC §§ 7481(a)(1), 7483; Roberts v. Commissioner, 175 F.3d 889, 892 (11th Cir.1999). A

motion to vacate must be filed "within 30 days after the decision has been entered unless the Court shall

otherwise permit." Tax Court Rule 162. Courts that have applied these provisions have uniformly held that,

as a general rule, the Tax Court lacks jurisdiction to vacate a decision once it becomes final. See Arkansas

Oil & Gas, Inc. v. Commissioner, 114 F.3d 795, 798 (8th Cir.1997); Abatti, 859 F.2d at 117; see also

Commissioner v. McCoy, 484 U.S. 3, 6, 108 S. Ct. 217, 98 L. Ed. 2d 2 (1987) ("The Tax Court is a court of

limited jurisdiction," and, unlike an Article III federal court, "lacks general equitable powers."); Drobny, 113
F.3d at 677 ("The authority of a court of limited jurisdiction to vacate final judgments has been narrowly

construed"); Curtis v. Commissioner, 72 T.C.M. 369, 371 (1996) (holding that once a decision of the


whether the Tax Court had jurisdiction to grant a motion for leave to vacate, and not the Tax Court's denial
of such leave. See Abatti, 859 F.2d at 117. In the case at hand, the IRS does not argue that the Tax Court did
not have jurisdiction to grant the motion for leave to vacate the Davenport decision, rather it argues that while
the Tax Court had jurisdiction to grant the motion, the Tax Court properly refused to do so.

                                                       5
Tax Court has become final, it may be vacated "only in certain narrowly circumscribed situations").

However, narrow exceptions to this rule have been permitted when: (1) the decision is shown to be void or

a legal nullity for lack of jurisdiction over either the subject matter or a party; (2) there has been fraud on the

court; or (3) the decision was based on mutual mistake. See Billingsley v. Commissioner, 868 F.2d 1081,

1084-85 (9th Cir.1989); Abatti, 859 F.2d at 118; La Floridienne J. Buttgenbach & Co. v. Commissioner,

63 F.2d 630, 631 (5th Cir.1933); see also Roberts, 175 F.3d 889, 893 n.3 (citing exceptions which have been

permitted). The Karrases argue that the first two exceptions apply, rendering the denial of the motion for

leave to file a motion to vacate an abuse of discretion. We address each exception in turn.

1.       The Tax Court's Jurisdiction

a.       Subject Matter Jurisdiction

         The Karrases claim that the Tax Court lacked subject matter jurisdiction over the Davenport case

because the statute of limitations barred any tax assessments for the years at issue and Winer lacked the

authority to consent to extend the limitations period.9 We agree with the Tax Court that expiration of the

statute of limitations is an affirmative defense that does not implicate the jurisdiction of the court.

         Subject matter jurisdiction defines a court's authority to hear a particular type of case. United States

v. Morton, 467 U.S. 822, 828, 104 S. Ct. 2769, 81 L. Ed. 2d 680 (1984). The expiration of a statute of

limitations is an affirmative defense that may be pled in a case which is already within the court's authority

to decide, and the ability of a party to assert such a defense has nothing to do with the court's power to resolve

the case. See Compagnoni v. United States, 173 F.3d 1369, 1370 n. 3 (11th Cir.1999) ("In most cases, a

defense based on a statute of limitations does not implicate the court's subject matter jurisdiction."); Chimblo

v. Commissioner, 177 F.3d 119, 125 (2d Cir.1999); see also Pugh v. Brook (In re Pugh ), 158 F.3d 530, 533-

34 (11th Cir.1998) (noting that "true statutes of limitations" do not constitute grants of subject matter


     9
    Under § 6229(b)(1)(B), the statute of limitations on assessment of a partnership may be extended "with
respect to all partners, by an agreement entered into by the Secretary and the tax matters partner" before the
expiration of such period. IRC § 6229(b)(1)(B).

                                                        6
jurisdiction, but rather "restrict the power of a court to grant certain remedies in a proceeding over which it

has subject matter jurisdiction"). This precedent is clearly applicable to tax matters. Expiration of a statute

of limitations is an affirmative defense that must be pleaded; it is not jurisdictional. See Columbia Bldg., Ltd.

v. Commissioner, 98 T.C. 607, 611 (1992); see also Stange v. United States, 282 U.S. 270, 276, 51 S. Ct. 145,

75 L. Ed. 335 (1931) (finding that a consent to extend the statute of limitations under § 6501 "is essentially

a voluntary, unilateral waiver of a defense by the taxpayer"); Robinson v. Commissioner, 57 T.C. 735, 737

(1972) ("The statute of limitations is a defense in bar and not a plea to the jurisdiction of this court."). In

addition, Rule 39 of the Tax Court Rules and Procedure recognizes that passage of the statute of limitations

is an affirmative defense: "[a] party shall set forth in the party's pleading any matter constituting an avoidance

or affirmative defense, including res judicata, collateral estoppel, estoppel, waiver, duress, fraud, and the

statute of limitations."

        The Karrases contend that they should prevail on this issue under the rationale of Transpac Drilling

Venture 1982-12 v. Commissioner, 147 F.3d 221 (2d Cir.1998). This reliance is misplaced. First, Transpac

did not involve a question of jurisdiction. The Karrases argue that because the court in Transpac determined

that TMPs who were under criminal investigation by the IRS did not have the authority to extend the statute

of limitations, the Karrases should likewise prevail here. However, the procedural posture of Transpac is

vastly different from that of this case. Unlike the present case, the limited partners in Transpac, after

receiving the FPAAs, filed a timely petition with the Tax Court, arguing that the consents to extend the statute

of limitations were invalid. Under those circumstances, we agree with the Second Circuit that, as a result of

being placed under criminal investigations, the TMPs of the various partnerships labored under a conflict of

interest and thus could not bind the partnerships to consents to extend the statute of limitation. If this were

a direct and timely appeal of the Tax Court's original order, we may well have agreed that Winer had a

conflict of interest which would have precluded him from acting on behalf of the partnership. But that is not

the issue before us. The statute of limitations challenge in Transpac was timely and did not arise in the



                                                        7
context of a motion for leave to file a motion to vacate a final Tax Court decision. In contrast to the present

case, in which no limited partner raised the issue until two years after the Tax Court's decision became final,

numerous limited partners of Transpac "duly objected to the FPAA and requested the appropriate

administrative and judicial review." Id. at 224.

        Moreover, even if the Karrases had filed a timely petition to vacate the Tax Court's order, they would

still have to overcome their failure to raise the statute of limitations defense at the partnership-level

proceeding. As the Second Circuit held in Chimblo v. Commissioner, taxpayers must raise the statute of

limitations defense within the context of a partnership-level proceeding. 177 F.3d at 125. In Chimblo, the

Tax Court had upheld the IRS's assessment against a partnership. Later, individual partners who had not

participated in partnership-level proceedings challenged penalties asserted against them, arguing that the

statute of limitations had expired prior to the issuance of the assessment. Id. at 123. The Second Circuit held

that:

        In the context of this case, one involving the application of TEFRA, petitioners had a right to raise
        the partnership's statute of limitations defense in the earlier partnership-level proceeding but failed
        to do so. We join the Seventh Circuit, as well as the numerous lower courts that have held that, under
        TEFRA, a statute of limitations defense concerns a "partnership item," see IRC § 6231(a)(3), that
        must be raised at the partnership level.... Allowing individual taxpayers to raise a statute of
        limitations defense in multiple partner-level proceedings would undermine TEFRA's dual goals of
        centralizing the treatment of partnership items and ensuring the equal treatment of partners.

Id. at 125 (citations omitted).

        In the case at hand, as in Chimblo, the Karrases received copies of the FPAAs, and they could have

appeared in the partnership proceeding and contested the assessment. See IRC § 6226(c). It is not disputed

that Winer advised all partners within the statutory time for appealing the assessment that he was filing an

appeal on behalf of the partnership. In fact, in the proceedings before the Tax Court, Ernest Karras testified

that when he received the assessment notice he chose not to file a petition challenging the assessment in the

Tax Court because he knew that Winer had done so.




                                                      8
          We conclude that the Tax Court did not abuse its discretion in finding that it had jurisdiction to

uphold the assessments levied by the IRS.

b.        Jurisdiction Over the Party

          Alternatively, the Karrases argue that, even if the statute of limitations was properly extended, the

Tax Court lacked jurisdiction in the Davenport case because Winer had no authority to appear in the Tax

Court on behalf of Davenport.10 The Karrases argue that the Tax Court erred in concluding that it had

jurisdiction on the basis of the doctrine of implied ratification. Davenport is a New York limited partnership,

and the doctrine of implied ratification is recognized in New York. See IBJ Schroder Bank & Trust Co. v.

Resolution Trust Corp., 26 F.3d 370, 375 (2d Cir.1994). Ratification "occurs when the benefits of the

purportedly unauthorized acts are accepted with full knowledge of the facts under circumstances

demonstrating the intent to adopt the unauthorized arrangement." Dayton Securities Associates v. Morgan

Guaranty Trust Co. (In re The Securities Group), 926 F.2d 1051, 1055 (11th Cir.1991) (applying New York

law); see also 57 N.Y.Jur.2d Estoppel, Ratification and Waiver, § 76 (1986) ("Acquiescence may give rise

to an implied ratification, as where one's conduct subsequent to the transaction complained of supports the

conclusion that he has by his assent and acquiescence accepted and adopted it.").

          In Mishawaka Properties Co. v. Commissioner, 100 T.C. 353 (1993), the Tax Court applied the

doctrine of implied ratification to the filing of a petition on behalf of a partnership under TEFRA. Mishawaka

involved a TEFRA real estate partnership which had no designated TMP. Sol Finkelman, the managing

partner, did not have the largest profit interest in the partnership but was the only partner who dealt with the

IRS in connection with the audits of the partnership. Because there was a question about the identity of the

TMP, the IRS issued copies of the FPAAs to Finkelman, to the partner with the largest profit interest, and




     10
       The Tax Court held that Winer had been authorized to file the petition and appear on behalf of
Davenport because Winer was the sole general partner of Davenport and had been reinstated as TMP for
"administrative services." The Tax Court alternatively held that, even if Winer was not so authorized, the
Karrases impliedly ratified Winer's representation.

                                                       9
to the partnership. Finkelman, identifying himself as the TMP, filed a petition contesting the FPAA within

the 90 days reserved for filing a petition by the TMP. Before filing the petition, Finkelman had prepared and

signed all of the partnership returns, acted as its accountant and managing partner, identified himself as the

TMP to the other partners, and advised the other partners that he would file a petition in the Tax Court on

their behalf. Id. at 356-58.

        One year after filing the petition, Finkelman informed the other partners that he could no longer

finance the litigation with the IRS and advised them to form committees to finance the litigation. Id. at 368.

No partner took any action to disavow, repudiate or manifest objection to Finkelman's filing of the petition

until four years later, when a participant moved to dismiss the case for lack of jurisdiction on grounds that

Finkelman was not the proper TMP and that the statute of limitations on assessment had expired. Id. at 358-

59. The Tax Court denied the participant's motion to dismiss for lack of jurisdiction, holding that the partners

had impliedly ratified Finkelman's imperfect petition when they failed to object to it despite knowing of the

assessment, of Finkelman's representation of the partnership before the IRS, and of Finkelman's petition on

the partnership's behalf.

         In this case, Winer signed Davenport's tax returns, represented the partnership during the audit,

notified the partners of the IRS's settlement offer and of his intention to file a petition on behalf of the

partnership, and filed an appeal to the Tax Court on behalf of the partnership. The Karrases and the other

partners were notified at the beginning of the audit of Davenport and received copies of the audit report and

the assessment. The Karrases also knew that Winer was representing the partnership before the IRS and the

Tax Court. In fact, when, after informing the partners of the injunction against him, Winer informed the

partners of his intention to appeal to the Tax Court, none of the partners questioned his authority to do so.

We conclude that the Tax Court did not abuse its discretion in concluding that the Karrases, who waited until

1996 to repudiate the petition that they knew Winer had filed in 1989, accepted the benefit of Winer's

allegedly unauthorized act and impliedly ratified it.



                                                        10
2.      Fraud on the Court

         The Karrases' final argument is that because the decision was procured by fraud on the court, the Tax

Court erred in refusing to grant leave to file a motion to vacate its decision. In the context of a motion to

vacate a final Tax Court decision, "fraud upon the court" is narrowly construed. See Drobny, 113 F.3d at 678;

Harbold, 51 F.3d at 622; Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir.1989); Abatti, 859 F.2d

at 118. It has been found only in those instances where the fraud vitiates the court's ability to reach an

impartial disposition of the case before it. See Harbold, 51 F.3d at 622. "Fraud on the court must involve

an unconscionable plan or scheme which is designed to improperly influence the court in its decision,"

preventing the opposing party "from fully and fairly presenting his case." Abatti, 859 F.2d at 118; see also

Heim v. Commissioner, 872 F.2d 245, 246 (8th Cir.1989) (finding no fraud upon the court found where

taxpayers claimed that their attorney entered into misleading and inadequate stipulations); Anderson v.

Commissioner, 693 F.2d 844, 846 (9th Cir.1979) (finding no fraud upon the court where taxpayer's tax

advisors misrepresented themselves as lawyers admitted to practice before the Tax Court); Senate Realty

Corp. v. Commissioner, 511 F.2d 929, 931 (2d Cir.1975) (holding that although the attorney representing a

corporate taxpayer was unauthorized to settle IRS claim against the corporation, the attorney's action in filing

settlement stipulation in Tax Court on which judgment was entered did not represent a fraud upon the Tax

Court). In this case, based on the totality of the facts, we cannot say that the Tax Court abused its discretion

in finding that no fraud was perpetrated on the court.

        For all of the foregoing reasons, we conclude that the Tax Court did not abuse its discretion in

denying the Karrases leave to file a motion to vacate the Tax Court's order upholding the IRS's assessments

against the Davenport partnership.

        AFFIRMED.



BIRCH, Circuit Judge, concurs dubitante.



                                                      11